Citation Nr: 1625278	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for visual impairment.

6.  Entitlement to service connection for hemochromatosis.

7.  Entitlement to service connection for squamos cell cancer (scalp).

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a fracture of the right distal tibia and fibula disability.

12.  Entitlement to an initial, compensable rating for bilateral hearing loss.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions.  

In October 2010, the RO denied claims for service connection for PTSD, diabetes mellitus, visual impairment, hemochromatosis, squamos cell carcinoma, a left shoulder disability and a compound fracture of the right distal tibia and fibula.  The claims for service connection for diabetes mellitus, a left shoulder disability and a compound fracture of the right distal tibia and fibula were denied on the basis that no new and material evidence to reopen the claims had been received..  A notice of disagreement (NOD) was filed in March 2011.  

In August 2012, the RO, inter alia, denied  claims for service connection for tinnitus, erectile dysfunction, and hypertension, as well as for a TDIU; but  granted  service connection for bilateral hearing loss, assigning a zero percent (noncompensable) disability rating, effective April 14, 2011.  The claim for service connection for hypertension was denied on the basis that no new and material evidence to reopen the claim had been received.  The Veteran filed an NOD with the denials and the rating assigned for bilateral hearing loss later the same month.  

In July 2013, the RO denied a  claim for service connection for lung cancer and continued to deny a  TDIU.  The Veteran filed an NOD later the same month.

Three statements of the case (SOC) were issued in July 2014, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to all of the claims later in July 2014.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board observes that the Veteran, in October 2015, submitted a 21-22 electing himself as his representative; rescinding all other representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

As a final preliminary matter, the Board points out that in May 2016 correspondence, it appears that the Veteran's wife requested that she be substituted for the Veteran in his appeal.  As the record does not reflect that a substitution eligibility determination has been made, to date, this matter is not before the Board, and is referred to the RO for appropriate action.


FINDING OF FACT

On May 16, 2016, the Board was notified that the Veteran died in March 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


